Citation Nr: 0019513	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  97-17 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from October 1983 to 
January 1985.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  


REMAND

The veteran seeks an increased evaluation for his service-
connected post-traumatic stress disorder, which is currently 
evaluated as 50 percent disabling.  The Board notes that when 
the veteran was examined by VA in November 1995, the examiner 
stated that the veteran was isolated at home, seldom went 
out, did not answer the door or telephone, had no 
organizational ties, and displayed violence to objects.  A 
GAF was not given.  In an April 1995 VA counseling record, it 
was stated that the psychologist had received an e-mail from 
the veteran's treating physician, and that the veteran was 
described as being spaced out and absorbed in intrusive 
thoughts.  It was reported that the physician opined that the 
veteran was in no condition to become employed.  In a VA 
summary of individual psychotherapy received at the RO in 
November 1996, a VA social worker reported that he had been 
treating the veteran since 1993, and that the veteran was 
markedly reclusive, that he stayed at home, and that many of 
his neighbors feared him.  It was noted that the veteran, 
when depressed did not attend to hygiene such as bathing.  It 
was reported that his concentration and memory were so 
impaired that completion of a basic drafting correspondence 
course took him several years to finish.  It was stated that 
the veteran was not ready for vocational training.  It was 
opined that the veteran's vocational ability was severely 
restricted, as were his social contacts.  It was also stated 
that improvement of his condition in the foreseeable future 
was not anticipated.  

When the veteran was examined for disability evaluation in 
March 2000, the Board notes that several areas of the 
examination report were left blank.  For example, it was 
stated that "affect is ______thymic"; "the veteran does 
complain of _______-related events"; "the veteran admits to 
anger outbursts,_______________".  Under the heading of 
diagnosis, the report contains, " _________________   
__________ with reference to......".

The Board finds that the most recent VA examination report is 
inadequate for rating purposes and that the veteran should be 
scheduled for re-examination by the RO.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his well grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).  His assertion that the disability has 
worsened serves to render the claim for increase well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter, "the Court") has held that the duty 
to assist includes the duty to obtain adequate and 
contemporaneous VA examinations, including examinations by 
specialists when indicated, and to obtain medical records to 
which the veteran has referred or which may be pertinent to 
the issues.  Littke v. Derwinski, 1 Vet. App. 90 (1990); 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill the 
statutory duty to assist.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:

1.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for his psychiatric 
disability recently.  With any necessary 
authorization, the RO should attempt to 
obtain and associate with the claims 
folder copies of all pertinent treatment 
reports identified by the veteran, which 
are not currently of record.  

2.  The RO should schedule the veteran 
for an examination by a board certified 
psychiatrist who has not previously 
examined him, if available, to evaluate 
the veteran's service-connected 
psychiatric disability.  The veteran must 
be informed of the potential consequences 
of his failure to report for the 
scheduled examination.  Evidence of all 
written notifications to the veteran 
should be made part of the record.  See 
Hyson v. Brown, 5 Vet. App. 262, 265 
(1993); Bolton v. Brown, 8 Vet. App. 185 
(1995).  In the event that the veteran 
fails to cooperate or report for VA 
examination, the RO should readjudicate 
the claim with consideration of 38 C.F.R. 
§§ 3.158 and 3.655 (1999), and notify the 
appellant of that determination in a 
supplemental statement of the case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  
The claims file and a copy of this remand 
must be made available to the examiner 
for review.  The examiner should indicate 
the veteran's overall psychological, 
social, and occupational functioning due 
to his service-connected psychiatric 
disability using the Global Assessment of 
Functioning (GAF) Scale, including a 
definition of the numerical code assigned 
in accordance with the Psychiatric 
Associations DSM IV.  All indicated tests 
and studies should be performed.  An 
opinion concerning the veteran's 
employability should also be given.  A 
complete rationale for all opinions and 
conclusions expressed should be given.  

3.  After the examination has been 
completed, the RO should review the 
examination report to ensure that it 
complies with the directives of this 
remand, and if not, it must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999); see also Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  Then the RO should take any other 
necessary action, and readjudicate the 
issue of entitlement to an increased 
evaluation for the veteran's service-
connected psychiatric disability taking 
into account both the old and new 
regulations for rating psychiatric 
disabilities since during the pendency of 
the veteran's appeal the regulation with 
respect to rating mental disorders has 
been changed.  See 61 Fed. Reg. 52695-
52702 (October 8, 1996), effective 
November 7, 1996, (codified at 38 C.F.R. 
§§ 4.16, 4.125-4.132).  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  
However, the revised rating schedule for 
mental disorders cannot be applied to a 
claim for any date prior to November 7, 
1996.  Thus, the RO must review the 
evidence dated prior to November 7, 1996, 
only in light of the old regulations, but 
must review the evidence submitted after 
November 7, 1996, under both the old and 
newly revised regulations, using 
whichever version is more favorable to 
the veteran.  
 


After completion of the requested actions, the RO should 
review the evidence and determine whether the veteran's claim 
may be granted.  If not, the veteran and his representative 
should be provided with an appropriate Supplemental Statement 
of the Case.  After allowing the veteran appropriate time to 
respond, the case should be returned to the Board for further 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to the final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



